Citation Nr: 1038285	
Decision Date: 10/12/10    Archive Date: 10/22/10

DOCKET NO.  06-26 504	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for gastrointestinal (GI) 
disorder, to include as secondary to service-connected 
depression. 


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel 

INTRODUCTION

The Veteran served on active duty in the United States Army for a 
little more than a month, from April 24, 1969 to June 3. 1969.  
The Veteran received an honorable discharge following a May 1969 
Medical Board recommendation that he be separated from the 
service due to emotional instability and inadequate personality.    

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office in Roanoke, Virginia 
(RO).  In that rating decision, the RO reconsidered, and 
confirmed prior denials of the Veteran's claims for service 
connection for two conditions, irritable bowel syndrome and a 
psychiatric disorder. 

By way of a March 2008 decision, the RO awarded service 
connection and a 30 percent rating for a psychiatric disorder, 
including depressive disorder.

In February 2009, the Veteran testified before the undersigned in 
a hearing held at the RO.  During the hearing, the undersigned 
identified the issue on appeal and he noted what pertinent 
evidence was outstanding and might assist in substantiating the 
claims.  Additionally, the Veteran through his testimony, with 
the assistance of his representative, demonstrated actual 
knowledge of the elements necessary to substantiate the claims.  
See Bryant vs. Shinseki, 23 Vet. App. 488 (2010).   A copy of the 
hearing transcript has been associated with the claims folder. 

The matter on appeal has been before the Board on two prior 
occasions, in March 2009 and then again in December 2009.  While 
some of the requested development was completed in compliance 
with the March 2009 remand directives, the Board was compelled to 
remand again in December 2009 for another VA examination and 
opinion addressing the possibility that the Veteran's service-
connected psychiatric disorder aggravated his GI disorder.  This 
was obtained in March 2010.  Since substantial compliance with 
the Board's December 2009 remand directives has been completed, 
no further action to ensure compliance with the remand directive 
is required.  See Stegall v. West, 11 Vet. App. 268 (1998); 
Dyment v. West, 13 Vet. App. 141, 146-47 (1999).
As a procedural matter, the Board has re-characterized the matter 
on appeal more generally as a claim for GI disorder.  See Clemons 
v. Shinseki, 23 Vet. App. 1 (2009) (holding that VA should 
consider alternative current conditions within the scope of the 
filed claim.  The Board notes that the Veteran has had various GI 
diagnoses over the year, and while the most recent private 
medical evidence continues to show a diagnosis for irritable 
bowel syndrome (IBS), the March 2010 VA examiner expressed some 
doubt as to whether the Veteran's GI problem is properly 
characterized as IBS.  See August 2010 private treatment record, 
and March 2010 VA examination report.  

New, unadjudicated claims

In a September 2009 statement in support of the claim, the 
Veteran indicated his desire to submit a claim for service 
connection for diabetes mellitus, to include as secondary to his 
service-connected depression.  The claim for service connection 
for diabetes mellitus has not been addressed by the Agency of 
Original Jurisdiction.  It is referred to the RO for action 
deemed appropriate.    


FINDINGS OF FACT

1.  GI problems were not shown in service or at separation from 
service. 

2.  The preponderance of the medical evidence on file is against 
a finding of any link between the Veteran's GI disorder and his 
period of service.   

3.  The weight of the competent medical evidence is against a 
finding that the Veteran's current GI disorder is proximately due 
to, or permanently aggravated by, his service-connected 
psychiatric disorder (depression), including any treatment for 
depression. 




CONCLUSION OF LAW

The criteria for entitlement to service connection for a GI 
disorder (claimed as irritable bowel syndrome), have not been met 
on a direct or secondary basis.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

1.  VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs has a 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

VA is required to notify the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  VA will inform the Veteran of the type of information and 
evidence that VA will seek to provide, and of the type of 
information and evidence, the claimant is expected to provide.  
38 C.F.R. § 3.159(b).  VA must provide such notice to the 
claimant prior to an initial unfavorable decision on a claim for 
VA benefits by the agency of original jurisdiction (AOJ), even if 
the adjudication occurred prior to the enactment of the VCAA.  
See Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004).  
These VCAA notice requirements apply to all elements of a claim 
for service connection, so VA must specifically provide notice 
that a disability rating and an effective date will be assigned 
if service connection is awarded.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006). 

Here, prior to the August 2004 RO decision in this matter, VA 
sent a letter to the Veteran in January 2004 that addressed some 
notice elements concerning his claim.  The letter informed the 
Veteran of what evidence is required to substantiate the claim, 
and apprised the Veteran as to his and VA's respective duties for 
obtaining evidence.  The notice letter also informed the Veteran 
on how to substantiate his claim based on secondary service 
connection.  Shortly after the matter was adjudicated, in March 
2006, VA informed the Veteran how it determines the disability 
rating and the effective date for the award of benefits if 
service connection is to be awarded.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  The Board finds that the VCAA duty to 
notify was fully satisfied as to the Veteran's claim.

Although the March 2006 notice was sent after the initial 
adjudication, the Board finds this error nonprejudicial to the 
Veteran.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  In 
this regard, the notice provided in the March 2006 letter fully 
complied with the requirements of 38 U.S.C. § 5103(a), 38 C.F.R. 
§ 3.159(b), and Dingess, supra, and after the notice was provided 
the case was readjudicated in June 2010 and a supplemental 
statement of the case was provided to the Veteran at that time.  
See Pelegrini II, supra; Mayfield v. Nicholson, 20 Vet. App. 537 
(2006) (a (supplemental) statement of the case that complies with 
all applicable due process and notification requirements 
constitutes a readjudication decision).

In addition to its duty to notify, or inform, the Veteran with 
regard to his claim, VA also has a duty to assist the Veteran in 
the development of the claim.  This duty includes assisting the 
Veteran in the procurement of service treatment records and 
records of pertinent medical treatment since service, and 
providing the Veteran a medical examination when necessary.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In this case, VA has made reasonable efforts to obtain any 
available pertinent records as well as all relevant records 
adequately identified by the Veteran.  It is noted the Veteran 
has identified various private medical professionals from whom he 
has sought treatment from over the years since his separation 
from service.  Many of private records from these doctors are on 
file.  The Veteran, however, has reported that his attempts to 
obtain those private treatment records were unsuccessful, and he 
has explained why further attempts would not likely prove 
fruitful.  See August 2004 and August 2008 statements in support 
of the case.  The Veteran has not completed the necessary forms 
for VA's assistance in obtaining these records. 

Additionally, VA provided the Veteran with medical examinations 
in June 2009 and again in March 2010.  In the December 2009 
Remand, the Board discussed how the June 2009 VA examiner did not 
provide a full discussion and analysis regarding the possibility 
that the Veteran's GI problems were aggravated by the medications 
he takes for his service-connected major depressive disorder.  

In March 2010, the Veteran underwent another VA examination.  In 
that examination report, the examiner addressed whether the 
Veteran's GI problems were related to his service-connected 
depression, to include the medications used to treat his 
disability.  While the March 2010 VA examiner did not 
specifically discuss whether there was a direct relationship 
between of the Veteran's GI disorder and his service, given the 
findings recorded by the VA examiner about the history of the 
disorder, and the fact that the Veteran's chief assertion is that 
the GI disorder was aggravated by the service-connected 
psychiatric problem, the Board finds that the March 2010 VA 
examination report substantially complies with the Board's 
December 2009 remand directives, and as such, no further action 
is required.  See Stegall v. West, 11 Vet. App. 268 (1998); 
Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

An additional VA examination is not necessary to determine if the 
Veteran has a GI disorder that is directly related to service.  
While the Veteran has provided a history of having stomach 
problems during his brief stay in service, his chief claim for 
service connection for the GI problem is a claim for service 
connection on a secondary basis.  Furthermore, the evidence of 
record contains no medical evidence of treatment for GI problems 
during service or for years thereafter.  These facts do not 
indicate that another examination is necessary to render a 
decision on direct service connection under the circumstances of 
this case.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 
see also 38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i) 
(2009).  

The Veteran has not identified, and the record does not otherwise 
indicate, that there is any outstanding available evidence that 
is necessary for a fair adjudication of the claim that has not 
been obtained.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

For the foregoing reasons, the Board therefore finds that VA has 
satisfied its duty to notify and its duty to assist pursuant to 
the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103; 38 C.F.R. 
§§ 3.159(b), 20.1102; Pelegrini, supra; Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

2.  Service Connection 

The Veteran seeks entitlement to service connection for GI 
disorder, claimed as irritable bowel syndrome (IBS).  His chief 
assertion is that the GI disorder was permanently aggravated by 
his service-connected psychiatric disorder and medication taken 
to treat it.  The Board will discuss both direct and secondary 
service connection.

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).  

For the showing of chronic disease in service, there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  If a condition noted during service is 
not shown to be chronic, then generally, a showing of continuity 
of symptoms after service is required for service connection.  
See 38 C.F.R. § 3.303(b).  The chronicity provision of 
38 U.S.C.A. § 3.303(b) is applicable where the evidence, 
regardless of its date, shows that the Veteran had a chronic 
condition in service or during an applicable presumptive period 
and that he still has such condition.  Such evidence must be 
medical unless it relates to a condition as to which lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 498 
(1997).  

Service connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

To prevail on the issue of service connection, generally, there 
must be (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).

In addition, a disability that is proximately due to or the 
result of a service-connected injury or disease shall be service 
connected.  38 C.F.R. § 3.310.  When service connection is thus 
established for a secondary condition, the secondary condition 
shall be considered part of the original condition.  Establishing 
service connection on a secondary basis requires evidence 
sufficient to show: (1) that a current disability exists, and (2) 
that the current disability was either (a) caused by or (b) 
aggravated by a service-connected disability.  Id.  A disability 
which is aggravated by a service-connected disorder may be 
service connected, but compensation is only available for the 
degree to which that condition was made worse by the service-
connected condition - only to the degree that the aggravation is 
shown.  38 C.F.R. § 3.310.  In such situation, VA laws require 
that the medical evidence must show a baseline level of severity 
of the nonservice-connected disease or injury, which is 
established by medical evidence created before the onset of 
aggravation.  Id.

The Board observes that the Code of Federal Regulations provides 
that a preexisting injury or disease will be considered to have 
been "aggravated" by active service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  See 38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306.  This same definition of aggravation is utilized when 
analyzing a claim of whether a nonservice-connected disorder has 
been aggravated by a service-connected disability subsequent to 
service.  See Allen v. Brown, supra (the Court of Appeals for 
Veteran's Claims (Court) indicates that the terms "aggravation" 
and "aggravated" are general terms referring to any increase in 
disability). 

An increase in a preexisting disorder or disease is not analogous 
to a temporary or intermittent flare-up of a preexisting injury 
or disease.  The Board observes that a temporary flare-up of a 
preexisting injury or disease is not sufficient to be considered 
"aggravation in service" unless the underlying condition, as 
contrasted with symptoms, has worsened.  Jensen v. Brown, 4 Vet. 
App. 304, 306-307 (1993); Green v. Derwinski, 1 Vet. App. 320, 
323 (1991); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  
Accordingly, "a lasting worsening of the condition" -- that is, a 
worsening that existed not only at the time of separation but one 
that still exists currently -- is required for a preexisting 
injury or disease to be considered "aggravated" by service.  See 
Routen v. Brown, 10 Vet. App. 183, 189 n. 2 (1997); see also 
Verdon v. Brown, 8 Vet. App. 529, 538 (1996).  Therefore, by 
analogy, a temporary flare-up of a nonservice-connected disorder 
subsequent to service is not sufficient to be considered 
"aggravation" unless the underlying condition, as contrasted with 
symptoms, has worsened.  See Id. 

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the evidence of 
record and the evaluation of its credibility and probative value.  
38 U.S.C.A. § 7104(a); Baldwin v. West, 13 Vet. App. 1 (1999); 38 
C.F.R. § 3.303(a).  If there is at least an approximate balance 
of positive and negative evidence regarding any issue material to 
the claim, the claimant shall be given the benefit of the doubt 
in resolving each such issue.  38 U.S.C.A. § 5107; Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 
3.102.  On the other hand, if the Board determines that the 
preponderance of the evidence is against the claim, it has 
necessarily found that the evidence is not in approximate 
balance, and the benefit of the doubt rule is not applicable.  
Ortiz, 274 F.3d at 1365.

In this case, the Veteran seeks service connection for GI 
disorder, claimed as IBS.  Specifically, he asserts that his GI 
disorder was caused by or aggravated by the medications he takes 
for his service-connected depression.  The Veteran reports that 
he was first treated for GI problems in 1969 by a private 
physician, and he later began to receive treatment for his 
service-connected depression.   

The Veteran's service treatment records show no complaints, 
treatments or diagnosis for any GI problems.  The report of a May 
1969 examination prior to separation shows that the Veteran was 
evaluated as normal in all categories, except for psychiatric.  
On the associated report of medical history, the Veteran denied 
any digestive or stomach-related problems.  In a May 1969 Medical 
Board Examination report, it was noted that the Veteran reported 
problems that were "described as vague and non-specific physical 
ills such as 'groin hurts when he marches' and many other 
complaints for which no objective signs of disease injury or 
illness could be found."  It showed that the Veteran had a 
normal physical evaluation, but that he had an abnormal 
psychiatric evaluation.   No diagnosis, other than for 
psychiatric-related problems, was provided.  

The available post-service treatment records show that the 
Veteran was treated for GI problems in August 1973.  Subsequent 
private and VA treatment records show treatment and diagnosis for 
GI-related disorder, including IBS. 

The record contains six medical records or statements that 
directly concern the issue of the likely etiology of the 
Veteran's GI disorder.   

The first medical statement comes from an October 2008 private 
medical record from Dr. A. J. G.  In the treatment note, Dr. G. 
stated that the Veteran's "GI symptoms are worsened by stress, 
and his underlying depression."  It was further noted that in 
relation to his GI disorder, his major problems appear to be his 
underlying psychiatric disorder.  The treatment record reflects 
no rationale in support of this opinion.

Next, in a December 2008 statement, private psychiatric doctor, 
R. P. appears to tie GI problems to some of the Veteran's 
medications in this round about statement:  "[The Veteran] is 
taking a number of medications, some of the antidepressants and 
other treatments, as well as the anxiety and depression 
conditions, contribute to his chronic medical problems, which 
include irritable bowel syndrome."  No further statement was 
provided in support of this conclusion.  

The third pertinent opinion, found in the report of the June 2009 
VA examination, reads as follows:  "Veteran's Irritable Bowel 
Syndrome is not caused by or related to service or to service-
connected major depressive disorder."  As noted above, the Board 
previously found that the June 2009 VA examiner's medical opinion 
lacked full discussion regarding the possibility that medication 
for psychiatric problems aggravated the GI condition.  Although 
lacking in that regard, the medical opinion is still pertinent to 
the claim.  The June 2009 VA examiner opined that the Veteran's 
IBS was not caused or related to his service or service-connected 
depression. 

The fourth medical statement comes from a December 2009 private 
medical statement from Dr. G., in which he stated that the 
Veteran's chronic depressive disorder "seems to exacerbate his 
GI symptoms."  It was further noted that the Veteran felt that 
several of his antidepressant medications were "worrisome" to 
his GI symptoms. 

The fifth pertinent medical record is the March 2010 VA 
examination report.   The examiner noted that the Veteran had 
been diagnosed with irritable bowel syndrome almost 40 years ago, 
and that he has been treated with various types of medications 
with little or no success, but also questioned whether the 
veteran actually had a current diagnosis of irritable bowel 
syndrome.  The examiner stated: 

Although the patient has been diagnosed 
with IBS, I can find no evidence that he 
has been treated with medications that are 
specifically indicated for this condition, 
such as Asacol.  His medications are 
primarily directed at GERD-like symptoms.    

Although the diagnosis of IBS has been made 
clinically, I can find little or no 
evidence that it has been supported with 
hard data.  IBS is usually associated with 
young adults, overwhelmingly female.  There 
is some data that supports an emotional 
component to the symptoms that are 
manifested, but little hard association 
with the medications that this Veteran is 
currently taking.  

The VA examiner opined that it was less likely that the 
medications used to treat the Veteran's service-connected 
depression directly affected his GI disorder.  The examiner noted 
that the Veteran had diabetes mellitus with uncontrolled blood 
sugar and that certain medication used to control blood sugar can 
cause various GI problems.  The VA examiner suggested that the 
only possible link between the medications taken for depression, 
and the Veteran's GI disorder, was through his diabetes mellitus.  
The examiner stated, "In a round-about fashion, it is possible 
that his medications, taken for depression, worsen his diabetes, 
which in turn affects his IBS.  However, it must be considered to 
be less likely than not that the medications directly effect his 
IBS."

The last medical statement comes from an August 2010 private 
medical record from Dr. G., in which he stated that the Veteran 
had a history of GERD, IBS, depression and anxiety.  It was noted 
that the Veteran currently presented with multiple GI complaints, 
including gas, abdominal pain, and alternating bowel habits.  In 
the assessment portion, Dr. G. stated the Veteran's "GI symptoms 
may be in part related to his Seroquel."  Seroquel is a 
psychotherapeutic mediation. 

Initially, the Board notes that the evidence of record does not 
support a finding that the Veteran's GI disorder is directly 
related to his service.  The evidence of record does not show any 
complaints of GI problems in service, or at the time of his 
separation.  

There is no indication in the record that the onset of the 
Veteran's GI problems occurred during the 40 or so day period of 
the Veteran's service.  38 C.F.R. § 3.303.  While the Veteran 
reported that he was first treated for GI problems in 1969 by a 
private physician, the medical records on file do not even 
suggest that he had any GI problems while in service.  Although 
the May 1969 Medical Board Examination report noted that the 
Veteran reported various "vague and non-specific" physical 
problems, he had a normal physical evaluation.  Moreover, on the 
report of medical history prior to separation, the Veteran 
specifically denied a history of stomach-related problems during 
service.  The first medical evidence of record of any GI problems 
is not shown until August 1973.  There is no evidence that shows 
the Veteran's GI disorder first manifested during his service. 

While the Veteran reported that he had stomach problems that date 
back to service, and the Board does not doubt the Veteran's 
competence to report symptoms he experienced, the fact remains 
that the Veteran is not a doctor competent to diagnose a chronic 
GI problem, such as irritable bowel syndrome, during service.  In 
short, there is no competent medical evidence indicating that the 
Veteran had a chronic GI problem during his few weeks of service 
or in the years thereafter. 

While the Veteran has been treated for GI problems for many 
years, and has received a number of diagnoses, the weight of the 
medical evidence is against any finding that a chronic GI problem 
began in or was aggravated by service.  There is no competent 
medical evidence linking the Veteran's current GI complaints 
directly to his service.  See Hickson, 12 Vet. App. at 253.  The 
June 2009 VA examiner's opinion was that the Veteran's GI problem 
is not caused by or related to service or to service-connected 
major depression.  Moreover, there is no contrary medical opinion 
of record. 

Based on a review of the record, the Board finds that the 
evidence is against a finding that the Veteran's GI disorder is 
directly related to his service.  See 38 C.F.R. § 3.303. 

Turning back to the Veteran's main contention in this matter - 
his claim of secondary service connection; the remaining question 
is whether the medical evidence supports, or is at least in 
equipoise as to, the Veteran's assertion that his GI disorder is 
related to his service connected depression, to include mediation 
taken to his disability.  See 38 C.F.R. § 3.310.  Here, the 
weight of the medical evidence is also against such a finding.  

While the statements and medical opinions from Dr. P. and Dr. G. 
may be read as being favorable to the Veteran's claim, in that 
they chiefly indicate that the GI disorder is affected by 
symptoms and treatment related to his service-connected 
depression, the Board does not see that any of these opinions 
states that the Veteran's GI disorder is caused by or 
aggravated (permanently worsened) by his service-connected 
depression.  As such, the opinions or statements from Dr. P. and 
Dr. G. carry little weight in the resolution of this issue - 
which hinges on the very question of whether the Veteran's GI 
disorder was caused by or aggravated (permanently worsened) 
by the service-connected depression.  

Looking at the medical statements from Dr. P. and Dr. G., the 
Board notes that these statements do little more than indicate 
that the Veteran's depression and related treatment can cause an 
increase in his GI symptoms.  It is important to remember that an 
increase in symptoms is not a permanent aggravation of the GI 
disorder.  

While the October 2008 statement in the medical treatment records 
from Dr. G. appears to indicate (with no rationale) that the 
Veteran's "GI symptoms are worsened by stress, and the 
underlying depression", the Board has pointed out that this 
statement pertains only to an increase in symptoms, and not to 
any permanent aggravation of a GI disorder.  Dr. G. discussed 
merely how stress from his underlying depression can affect the 
Veteran's GI symptoms.  While an elevation in stress may 
temporarily increase the Veteran's GI symptoms, the October 2008 
statement does not support a finding that the Veteran's GI 
disorder is "aggravated" by his service connected depression as 
aggravation is defined under 38 C.F.R. § 3.310 and the Court in 
the Allen case discussed above.  

Turning to Dr. G.'s next medical opinion in his December 2009 
statement, the Board notes that this statement also only implies 
a temporary aggravation of the Veteran's GI disorder, at best, 
and it does not support a conclusion that a psychiatric disorder 
or medication from such resulted in a permanently worsened GI 
disability.  Dr. G. stated that the Veteran's depression "seems 
to exacerbate" his GI symptoms.  Dr. G. does not discuss the 
exacerbation of the Veteran's GI symptoms in the terms of a 
"lasting worsening", a permanent aggravation of his GI 
disorder.  See Routen, 10 Vet. App. at 189, n. 2.  Moreover, this 
opinion is speculative in nature.  The use of the words "seems 
to" signifies an uncertainty about the medical conclusion drawn.  
Similarly, Dr. G.'s last medical statement in the August 2010 
private treatment record is speculative as well.  See Id.  Dr. G. 
only stated that the Veteran's "GI symptoms may be in part 
related to his Seroquel."  

Medical evidence that is speculative, general or inconclusive in 
nature cannot support a claim.  See Obert v. Brown, 5 Vet. App. 
30, 33 (1993); see also Beausoleil v. Brown, 8 Vet. App. 459, 463 
(1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  

Dr. G.'s statements carry little evidentiary weight on the 
question at hand.  While they talk about a possible increase in 
symptoms, the statements do not indicate that the Veteran's GI 
disorder was caused by or aggravated (permanently worsened) by 
the service-connected depression (or medication take for such).  
      
The December 2008 medical statement by Dr. P. is also of limited 
probative value on this issue.  The psychiatric treatment 
provider is quite vague in listing the following things that 
contribute to the Veteran's medical problems:  "a number of 
medications, some of the antidepressants and other treatments, as 
well as the anxiety and depression conditions."   In this 
statement, Dr. P. does not provide any specific findings to 
support a conclusion that the Veteran's depression and the 
medication used to treat that disorder contribute to his GI 
disorder.  Moreover, Dr. P.'s opinion does not even make the 
conclusion that his GI disorder is permanently aggravated his 
depression.  Rather, like the statements from Dr. G., he only 
describes how increases in psychiatric symptoms affect the 
Veteran's GI symptoms.  Nothing in Dr. P.'s statement refers to 
permanent aggravation of a GI problem. 

In contrast, the record contains one opinion, found in the report 
of the March 2010 VA examination, which does specifically address 
the pertinent question before the Board.  That medical opinion, 
shown above, indicates that it is not likely that the Veteran's 
GI problems were caused by or aggravated (permanently worsened) 
by the service-connected depression, including the medication use 
to treat his disorder.   Moreover, the examiner's opinion is 
supported by a rationale for arriving at that conclusion.  This 
opinion weighs heavily against the Veteran's claim, and, as it is 
the only medical opinion of record that is directly on point, its 
weight is greater than any inference that can be drawn from the 
other medical statements discussed herein.  

The Board finds that the opinion of the March 2010 VA examiner 
heavily outweighs the statements from the two private physicians.  
The VA examiner reviewed the claims folder, which included most 
of the private medical statements, and provided a rationale in 
support of his conclusion.  See Owens v. Brown, 7 Vet. App. 429, 
467 (1993) (VA adjudicator can find in favor of one medical 
examiner's opinion over that of another when adequate reasons or 
bases support the determination reached).

The Board notes that the VA examiner raised questions as to 
whether the Veteran actually had a true diagnosis of IBS, as 
opposed to some other GI problem or reaction.  The examiner 
pointed out that there is some data that supports an emotional 
component to the symptoms, but little hard association with 
medications he is currently taking.  The examiner suggested that 
the only possible relationship between the Veteran's GI symptoms 
and his service-connected depression was through his diabetes 
mellitus.  Essentially, the VA examiner stated that it was 
"possible" that the medications used to treat the Veteran's 
depression worsen his diabetes, which in turn affects his GI 
symptoms.  This "possible" chain of relationships between the 
medications used to treat the Veteran's service-connected 
disability, diabetes mellitus, and GI problems, however, is too 
tenuous and does not show that it is at least as likely as not 
that the treatment use for his service-connected disability 
proximately caused or permanently aggravated his GI problems.  
See 38 C.F.R. § 3.310.  See also Dorland's Illustrated Medical 
Dictionary, 1530 (30th ed. 2003) (proximate is defined as the 
immediate or nearest).  As such, service connection is not 
warranted under such theory of entitlement.  

The Board has considered the Veteran's own assertions regarding a 
possible connection between his GI disorder and service-connected 
depression.  The Board finds that the Veteran's assertions are 
afforded little probative weight in the absence of evidence that 
the Veteran has medical training that can provide the expertise 
to render opinions about medical matters.  See Bostain v. West, 
11 Vet. App. 124, 127 (1998).  The Board acknowledges the Court's 
holding in Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), 
in which it held a lay person may speak as to etiology in some 
limited circumstances in which nexus is obvious merely through 
lay observation, such as a fall leading to a broken leg.  Here, 
however, the question of causation extends beyond an immediately 
observable cause-and-effect relationship and, as such, the 
Veteran is not competent to address etiology in the present case.  
Moreover, the record contains the highly probative medical 
opinion from the March 2010 VA examiner who ruled out a direct 
link between the Veteran's GI disorder and his service-connected 
depression.  

In sum, the evidence of record is against a finding that the 
Veteran's GI disorder was directly related to his service.  
Moreover, the preponderance of the evidence is against a finding 
that the Veteran's GI problems are caused by or permanently 
aggravated by his service-connected depression, to include any 
treating medication.  Even though the Board cannot ignore or 
disregard the medical conclusion from a medical professional, the 
Board is free to assess medical evidence and weigh the probative 
value of a physician's opinion.  See Willis v. Derwinski, 1 Vet. 
App. 66 (1991); Wilson v. Derwinski, 2 Vet. App 614 (1992).  
Here, the qualified and indirect statements from the private 
medical professionals are not precisely on point and are thus 
afforded little weight in this matter; they are outweighed by the 
VA examiners' findings and opinions.  The preponderance of the 
medical evidence is against an award of service.  The benefit-of-
the-doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 
(1990).  The claim must be denied.  


ORDER

Entitlement to service connection for GI (GI) disorder, to 
include as secondary to service-connected depression, is denied. 




____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


